Stockton, J.
We think there was no error in this decision of the court. The authority shown by the attorney, in the absence of anything to throw a suspicion on its good faith, was sufficient to justify the court in permitting the attorney to prosecute the suit. It will be observed, that there was no motion to dismiss the suit, for -want of sufficient authority shown by the attorney to commence, or prosecute the same ; and there was no affidavit of defendant, to the effect that he believed that the attorney was prosecuting the suit without authority. The affidavit filed does not make out even a prima facie case against him; and the court might well have refused the rule, in the first instance, unless the defendant had shown some better reason for granting the same.
Judgment affirmed.